Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 1 of 10 Page ID #5128



                  IN THE UNITED STATES DISTRICT COURT FOR THE
              SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

   GERRY ARMBRUSTER,                                      )
                                                          )
                   Plaintiff,                             )
                                                          )
                   v.                                     ) Case No. 16 C 0544
                                                          )
   WEXFORD HEALTH SOURCES, INC., et al.,                  ) Hon. Michael J. Reagan, C.J.
                                                          )
                   Defendants.                            ) Hon. Mark A. Beatty, M.J.

                    PLAINTIFF’S MOTION IN LIMINE NO. 3 TO
               BAR REFERENCE TO PRIOR ARRESTS, CONVICTIONS,
         AND OTHER BAD ACTS OF PLAINTIFF AND THIRD-PARTY WITNESSES

           Plaintiff, Gerry Armbruster, by his attorneys, hereby respectfully requests that this Court

   bar evidence or reference to Plaintiff’s and other third-party witnesses’ prior arrests, convictions,

   or other bad acts. In support of his motion, Plaintiff states as follows:

                                            INTRODUCTION

           Federal Rule of Evidence 609 governs admission of criminal convictions. It provides for

   admission of such evidence only to attack a witness’s character for truthfulness. Fed. R. Evid.

   609(a). Admission of felonies that do not involve dishonesty or false statements are subject to the

   constraints of Rule 403, which in relevant part excludes evidence whose probative value is

   substantially outweighed by a danger of unfair prejudice or misleading the jury. Fed. R. Evid.

   403, 609(a)(1)(A). Against this backdrop, the Seventh Circuit has explained that “courts should

   be careful to ensure that a civil rights plaintiff’s criminal past is not used to unfairly prejudice

   him or her.” Gora v. Costa, 971 F.2d 1325, 1331 (7th Cir. 1992).

           Nearly two years ago, Plaintiff served an interrogatory to each Defendant asking them to

   identify the convictions of any party or witness and the complete factual basis as to why the

   conviction qualifies as admissible under Federal Rule of Evidence 609. Plaintiff’s interrogatory
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 2 of 10 Page ID #5129



   warned Defendants that he would seek to bar any convictions not identified in response to

   Plaintiff’s proper discovery request. In response, the Wexford Defendants have identified only

   three convictions 1—all pertaining to Plaintiff—for burglary, residential burglary and aggravated

   battery. Defendant Vitale responded by stating only that he is aware that Plaintiff is a convicted

   felon. Accordingly, pursuant to Federal Rule of Civil Procedure 37, this Court should bar any

   attempt by Defendants to introduce evidence of any convictions of any other of Plaintiff’s

   witnesses because they were not properly disclosed.

           This Court should also bar Defendants from introducing evidence of the particular nature

   of Plaintiff’s felony convictions, as the substantial prejudice that their introduction would inflict

   substantially outweighs the marginal probative value these convictions have on Plaintiff’s ability

   to testify honestly. It will be obvious to the jury that Plaintiff was imprisoned between May and

   September of 2014 when he suffered the neurological symptoms at issue in this case, and thus

   this Court should limit the evidence of Plaintiff’s convictions to the fact that Plaintiff has been

   convicted of one or more felonies.

           Finally, this Court should also bar any attempts by Defendants to introduce evidence of

   arrests, prison discipline or other “bad acts” by Plaintiff or any of his witnesses because

   introduction of any such evidence is improper under Federal Rule of Evidence 404(b) and would

   invite the jury to decide Plaintiff’s case based on its assessment of Plaintiff’s witnesses’

   character rather than the facts.




           1
             In fact, the Wexford Defendants do not mention any felony in their interrogatory response. But
   that response refers to a print-out produced by Defendants from the Illinois Department of Corrections’s
   “Inmate Search” pertaining to Plaintiff. The document lists a number of convictions, but only three of
   them occurred within the last 10 years. Because Defendants have not offered reasonable advance written
   notice of any intent to use any of the other convictions, Plaintiff assumes that Defendants agree they are
   inadmissible. Fed. R. Evid. 609(b).

                                                        2
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 3 of 10 Page ID #5130



                                                DISCUSSION

   I.     This Court Should Bar Evidence of Any Convictions of Plaintiff’s Third-Party
          Witnesses Pursuant to Federal Rule of Civil Procedure 37.

          On July 27, 2017 2, Plaintiff issued the following interrogatory to each Defendant:

              Please identify any and all criminal convictions of any party or witness with
              knowledge relating to any of the claims or defenses in this action. For each
              such responsive conviction, identify the Person who has been convicted and
              the nature of the conviction, and the complete factual basis as to why the
              conviction qualifies as admissible under Federal Rule of Evidence 609. Please
              be advised that your duty to supplement your answer to this Interrogatory
              remains ongoing as discovery progresses, and that Plaintiff intends to move in
              limine to bar any references to convictions not identified in the manner
              requested.

   Ex. A (Plaintiff’s 1st Set of Interrog. to Individual Defendants) at 2 (No. 4); Ex. B (Plaintiff’s 1st

   Set of Interrog. to Wexford) at 2-3 (No. 5); Ex. C (Plaintiff’s 2nd Set of Interrog. to Shah) at 3

   (No. 6). Defendants Wexford, Shah, and Wilford responded that none were known to them other

   than the convictions listed on Plaintiff’s IDOC search page, attached as an exhibit to Shah’s

   Answers. See Ex. D (Shah’s Resp. to Pl.’s 2nd Set of Interrog.) at 4; Ex. E (Wexford’s Resp. to

   Pl.’s 1st Set of Interrog.) at 4; Ex. F (Wilford’s Resp. to Pl.’s 1st Set of Interrog.) at 4. Defendant

   Vitale responded that he is “not personally aware of the convictions of other parties and

   witnesses, except that I am aware that Plaintiff is a convicted felon as he is incarcerated.” Ex. G

   (Vitale’s Resp. to Pl.’s 1st Set of Interrog.) at 2-3. Defendants have not supplemented or

   amended their responses to this interrogatory, and they have not produced any documents related

   to any convictions of Plaintiff’s third-party witnesses.

          Federal Rule of Civil Procedure 37(c)(1) prohibits a party who has failed to disclose

   information in compliance with Rule 26(e) from using that evidence at trial, unless the failure

   was substantially justified or is harmless. Fed. R. Civ. P. 37(c)(1); Musser v. Gentiva Health


          2
              Plaintiff served this interrogatory to Defendant Shah on May 12, 2017.

                                                        3
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 4 of 10 Page ID #5131



   Servs., 356 F.3d 751, 758 (7th Cir. 2004) (“[E]xclusion of non-disclosed evidence is automatic

   and mandatory under Rule 37(c)(1) unless non-disclosure was justified or harmless.”); see also

   David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003). Defendants cannot show

   substantial justification or harmlessness and thus the Court must exclude any evidence of the

   convictions of Plaintiff’s third-party witnesses.

          Defendants have had nearly two years to disclose the convictions that they intended to

   introduce at trial. They have not and cannot now show substantial justification for failing to

   supplement their interrogatory responses at any point up to the present. See Sys. Dev. Integration,

   LLC v. Computer Scis. Corp., 2012 WL 2953063, at *2 (N.D. Ill. July 19, 2012) (Rule 26(e) does

   not allow a party to wait to supplement its discovery responses until fact discovery is closed and

   trial is approaching). It was obvious that several of the witnesses Plaintiff disclosed were

   convicted of one or more crimes: many of them are witnesses because of their time in prison

   with Plaintiff or their own experiences being denied medical care by Wexford. See, e.g., Sigle v.

   City of Chicago, 2013 WL 1787579, at *6 (N.D. Ill. Apr. 25, 2013) (party could not show

   substantial justification because information was publicly available); Civix-DDI, LLC v.

   Hotels.com, LP, 2011 WL 181342, at *3 (N.D. Ill. Jan. 19, 2011) (same). Further, Plaintiff’s

   counsel confirmed with Defendants’ counsel that some of Plaintiff’s witnesses were current and

   former prisoners more than seven months prior to the filing of this motion. Because this

   information was known to the parties, Defendants can provide no reason why they did not

   supplement their interrogatory responses to include any convictions of Plaintiff’s third-party

   witnesses.

          Nor was Defendants’ failure to supplement their interrogatory responses harmless. The

   Wexford Defendants represented in discovery that they knew of no responsive convictions other



                                                       4
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 5 of 10 Page ID #5132



   than those listed for Plaintiff on the IDOC website, and Defendant Vitale said he was aware only

   that Plaintiff was “a convicted felon as he is incarcerated.” See, e.g., Ex. B at 2-3, Ex. G at 2-3.

   Relying on Defendants’ response and their disclosure responsibilities, Plaintiff did not

   investigate the status or admissibility of any of his witnesses’ convictions (nor examine whether

   those convictions should be excluded pursuant to Rule 403). Sigle, 2013 WL 1787579, at *7

   (information withheld during discovery not harmless where it would have prompted party to

   conduct follow-up discovery) (collecting cases); see also Bates v. Sullivan, 2016 WL 1637990, at

   *2 (N.D. Ind. Apr. 25, 2016) (“[T]he goal of the rules governing discovery [is] to prevent trial by

   ambush”). Defendants should not be permitted to introduce evidence about convictions at trial

   that they have withheld throughout discovery, especially in a case like this one where Plaintiff

   has expressly stated his intention to bar any such evidence that has not been disclosed.

          To this day, Defendants have not supplemented their discovery responses. Perhaps that is

   because Defendants do not intend to introduce evidence of the criminal convictions of Plaintiff’s

   third-party witnesses. If so, the Court should grant Plaintiff’s motion as agreed. If, however,

   Defendants argue for the first time in response to this motion in limine that they intend to

   introduce such evidence, this Court must grant Plaintiff’s motion under Rule 37(c)(1) because

   there is no substantial justification for the nondisclosure and because such evidence is not

   harmless.

   II.    This Court Should Exclude Discussion of the Specific Nature of Plaintiff’s Felony
          Convictions Pursuant to Federal Rule of Evidence 403.

          This Court should also bar Defendants from introducing evidence of the particular nature

   of Plaintiff’s felony convictions—i.e., that those convictions were for burglary, residential

   burglary, and aggravated assault. Federal Rule of Evidence permits admission of evidence

   regarding a witness’s felony convictions (subject to Rule 403 balancing) only to attack a


                                                     5
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 6 of 10 Page ID #5133



   witness’s character for truthfulness. Fed. R. Evid. 609(a). And the Seventh Circuit has

   emphasized that Rule 403’s balancing requirement has real meaning. Gora, 971 F.2d 1325, 1331

   (7th Cir. 1992). In this case, that balancing counsels against admission of the particular nature of

   Plaintiff’s felony convictions.

           In weighing the probative value against the potential for unfair prejudice, courts look to

   the nature of the crime itself. Moriconi v. Koester, 2015 WL 328590, at *3 (C.D. Ill. Jan. 26,

   2015) (“crimes involving violence tend to have a low probative value as to the truth telling

   ability of a witness”); Coles v. City of Chicago, 2005 WL 1785326, at *2-3 (N.D. Ill. July 22,

   2005) (same); see also Christmas v. Sanders, 759 F.2d 1284, 1292 (7th Cir. 1985). Where there

   is a danger of unfair prejudice, the Seventh Circuit has approved of the practice of “sanitization”

   of evidence of prior convictions—i.e., permitting evidence that the witness was convicted of a

   felony but concealing the name of the crime. Schmude v. Tricam Indus., Inc., 556 F.3d 624, 627

   (7th Cir. 2009). That is what the Court should do in this case: permit Defendants to introduce

   evidence that Plaintiff has been convicted of three felonies, but bar discussion of the particular

   name of those felony convictions.

           Plaintiff’s prior criminal convictions have little to no probative value as to Plaintiff’s

   truthfulness. None of the convictions at issue involve dishonesty or concealment. Instead, they

   involve violent or dangerous acts that could be completed without telling a single lie. As such,

   their bearing on Plaintiff’s ability to tell the truth is miniscule at best. See Earl v. Denny’s, Inc.,

   2002 WL 31819021, at *2 (N.D. Ill. Dec. 13, 2002) (“Evidence of prior convictions is not

   admissible to ‘stink up’ a witness’s character”).

           Despite the lack of probative value, these convictions pose a substantial danger of

   inflicting undue prejudice on Plaintiff’s claims. Evidence that Plaintiff was previously convicted



                                                       6
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 7 of 10 Page ID #5134



   of burglary and aggravated battery poses a risk of leading a jury to deny liability not on the

   merits of Plaintiff’s claims, but instead based on its disapproval of his prior conduct. See, e.g.,

   Jones v. City of Chicago, 2017 WL 413613, at *10 (N.D. Ill. Jan. 31, 2017) (excluding murder

   conviction); Stanbridge v. Mitchell, 2012 WL 1853483, at *2 (C.D. Ill. May 21, 2012)

   (excluding aggravated criminal sexual abuse conviction); Coles, 2003 WL 1785326, at *2-3

   (excluding armed robbery conviction); Earl, 2002 WL 31819021, at *2-3 (excluding aggravated

   criminal sexual abuse conviction). In other words, there is a substantial danger that introduction

   of Plaintiff’s prior convictions will lead the jury to view him as a “bad person” and improperly

   consider that evidence in deciding the merits of Plaintiff’s claims. Avoiding this outcome is

   particular important in civil rights actions, which serve important “deterrent functions”:

   “Presenting a § 1983 plaintiff’s criminal history to the jury presents a substantial risk that the

   jury will render a defense verdict based not on the evidence but on emotions or other improper

   motives, such as a belief that bad people should not be permitted to recover from honorable

   [state actors].” Barber v. City of Chicago, 725 F.3d 702, 714 (7th Cir. 2013).

           Because the substantial risk of unfair prejudice to Plaintiff substantially outweighs the

   scant relevance that Plaintiff’s convictions have on his penchant for truthfulness, this Court

   should bar discussion of the names of Plaintiff’s felony convictions pursuant to Rule 403 and

   allow admission only of the fact that Plaintiff was previously convicted of three felonies. 3




           3
             Even if Plaintiff’s motion to exclude his convictions is denied in its entirety, Defendants
   certainly cannot introduce more than the name, date, and fact of the felony convictions. Gora, 971 F.2d at
   1330 (“[F]or purposes of challenging a witness’s propensity for truth and veracity opposing parties cannot
   harp on a witness’s past crime and in fact can elicit no more than the crime charged, the date, and the
   disposition.”).

                                                       7
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 8 of 10 Page ID #5135



   III.    Rule 404(b) Prohibits Admission of Evidence of Any Arrests, Prison Discipline, or
           Other “Bad Acts” by Plaintiff or His Witnesses.

           Finally, this Court should bar Defendants from attempting to introduce any evidence or

   argument about any prior arrests, discipline while in prison, or other “bad acts” by Plaintiff or his

   witnesses. Under Rule 404(b), Defendants bear the burden to show that any potential prior bad

   act is relevant—i.e., that is bears on a material fact actually in dispute in the case. United States

   v. Gomez, 763 F.3d 845, 855 (7th Cir. 2014). Second, Defendants must also show that any prior

   bad acts are relevant for a purpose that does not rely on a propensity-based chain of reasoning.

   Id. at 856. Third, the Seventh Circuit has emphasized that in considering admission of “prior bad

   acts” evidence, courts must be particularly mindful of the potential for unfair prejudice. Id. at

   857 (“Other-act evidence raises special concerns about unfair prejudice because it almost always

   carries some risk that the jury will draw the forbidden propensity inference.”).

           Defendants have identified no other-acts evidence that can satisfy any of these three

   criteria. Defendants have offered no admissible evidence to establish the relevance of any bad

   acts of Plaintiff or his witnesses to the issues in dispute in this case and the only theoretical

   relevance of any such evidence would be based on an impermissible propensity inference.

   Finally, admission of any such evidence would inflict particular unfair prejudice to Plaintiff, who

   would already face an uphill battle if this trial was a battle of character, given his status as a

   prisoner. But this trial is not a battle of character and this Court should therefore bar admission of

   any arrests, prison discipline, or other “bad acts” by Plaintiff or his witnesses.

           In sum, Plaintiff respectfully requests that this Court grant his motion and bar evidence of

   or reference to the prior arrests, convictions, or other bad acts of Plaintiff and his witnesses.




                                                      8
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 9 of 10 Page ID #5136



                                       Respectfully submitted,


                                       /s/ Sarah Grady
                                       Sarah Grady
                                       Attorney for Plaintiff


   Arthur Loevy
   Jon Loevy
   Sarah Grady
   Katie Roche
   Adair Crosley
   LOEVY & LOEVY
   311 North Aberdeen St., 3rd Floor
   Chicago, IL 60607
   (312) 243-5900




                                          9
Case 3:16-cv-00544-MJR-MAB Document 182 Filed 01/18/19 Page 10 of 10 Page ID #5137



                                   CERTIFICATE OF SERVICE

           I, Sarah Grady, an attorney, certify that on January 18, 2019, I caused the foregoing to be
   filed using the Court’s CM/ECF system, which effected service on all counsel of record.



                                                 /s/ Sarah Grady
                                                 Sarah Grady
                                                 Attorney for Plaintiff




                                                   10
